Citation Nr: 1642326	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  06-20 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include general anxiety disorder, depressive disorder, and dependent personality disorder.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to May 1973.  These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2005 and November 2012 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2008, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014). The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran initially filed a service connection for an acquired psychiatric disorder, which included a general anxiety disorder, a depressive disorder, and a dependent personality disorder, which was denied in a December 2005 rating decision.  He filed a timely notice of disagreement, initiating the appeal.  In March 2008, he was afforded a video hearing before the undersigned Veterans Law Judge.  The Board denied the appeal and he appealed to the Veterans Court.  The Court Clerk granted a joint motion for remand (JMR) in August 2009 and the Board denied the appeal again in March 2010, followed by another JMR in October 2010.  This issue was remanded in March 2011.

In the meantime, the Veteran initiated and perfected an appeal of a November 2012 rating decision denying service connection specifically for PTSD, essentially bifurcating the psychiatric issues.  In a May 2016 VA Form 9, he requested a video hearing before a Veterans Law Judge just on the issue of service connection for PTSD.  As this issue is inextricably-intertwined with the pending service connection claim for an acquired psychiatric disorder, the acquired psychiatric disorder issue is deferred pending the video hearing for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing in proper docket order before a Veterans Law Judge.  Please coordinate with the Board's hearing team to make every effort to schedule the hearing with the undersigned Veterans Law Judge.  He and his attorney should be afforded appropriate notice of the time, date, and location of his hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

